DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 	Applicant’s amendment, filed 10/15/2020, has been entered.
Claims 1-36, 40 have been canceled.
Claims 53-55 have been added.
Claims 37-39, 41-55 are pending.
Claims 42-51 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 37-39, 41, 52-55 are currently under examination as they read on an antibody comprising a heavy and a light chain variable regions set forth in SEQ ID NOs: 459 and 461.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39, 41, 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In the instant case, the specification discloses 8A3 antibody that comprises heavy/light chain variable regions of SEQ ID NOs:459 and 361, respectively.  The specifcation also disclosed several antibodies that share certain sequence percent identity in heavy and light chain variable regions with 8A3 as summarized in Table A Appicant’s remarks, filed 07/28/2015.  The claims broadly encompass 8A3 antibody variants that have sequence alterations anywhere including the CDRs.  Applicants have not established any reasonable structure-function correlation with regards to the sequences in the CDRs that can be altered and still maintain PCSK9 binding function. The instant claims attempt to claim every antibody variant of 8A3 having up to 15, 10 or 5% sequence discrepancy from 8A4, that would achieve a desired result, i.e., binding PCSK9, 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum et al. J. Mol. Biol. (1996) 262, 732-745, analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (BBRC 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  Vajdos et al. (J. Mol. Biol. (2002) 320, 415-428), additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).  Chen et al. (J. Mol. Bio. (1999) 293, 865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu et al. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen 
Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of any antibody binding PCSK9 and possessing the identified functions as indicated above, and broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
In view of the state of the art mentioned above with regards to the unpredictability that mutations in the variable or CDR regions have on antibody binding, the lack of representative examples to support the full scope of the claimed antibodies, and lack of reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be 
Response to Applicant’s argument
Applicant argues that the specification teaches numerous representative species.  In response, it is noted that the percent variations recited in the claims encompass plethora of possibilities of sequences in the heavy and light chain variable regions.  It is Examiner's position that written description of a genus of antibody needs to be supported by structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  The problem here is that the instant specification fails to provide a disclosure of which structure/sequences are required for the antibody bind PCSK9.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property.  In view of the unpredictability of the CDRs known in the state of the art as mentioned in the above rejection, the handful of species disclosed by the Applicant is insufficient to convey to one of skill in the art that he/she has possession of the entire genus.   Therefore, the rejection is maintained as it applies to the newly added claims.

Claims 37-39, 41, 52-53 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Antibodies are glycoproteins that possess the ability to react in vitro and in vivo specifically and selectively with the antigenic determinants or epitopes eliciting their production or with an antigenic determinant closely related to the homologous antigen.  
Antibodies are immunoglobulins that are formed in response to immunogens or that are screened for specificity an antigen / immunogen.    
It has been well established in the art that the antigen binding specificity is critical to how the skilled artisan would employ antibodies in various modalities (e.g., affinity purification, detection or diagnostic assays, bioassays, treatment), including those consistent with the instant disclosure (see specification, including the Summary of the Invention). 
However, the instant claims do not recite an antigen specificity for PCSK9.
The specification provides insufficient direction or guidance regarding how to make and use antibodies comprising the claimed sequences in the absence of an antigen specificity for PCSK9 and yet retain substantially the same binding specificity of the anti-PCSK9 antibodies and antigen-binding fragments thereof, which are enabling consistent with the disclosed utilities of the instant disclosure.
Given the well-known polymorphism of antibodies, it would have been undue experimentation to make and use the vast repertoire of antibodies encompassed by the claimed invention in the absence of binding specificity for PCSK9 to enable the scope of the claimed antibodies encompassed by the claimed invention.  
Without sufficient guidance and given the well-known complexity and unpredictability PCSK9 antibodies consistent with the instant disclosure.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Response to Applicant’s argument
Applicant argues that the recited antigen binding protein can be used through most routine experimentation in view of the disclosure.
In response, it is noted that given the state of the art makes it clear that when variations are introduced in the CDRs, the binding specificity of the antibody could be drastically altered and thus render the making an using of the antibody unpredictable; thus one of skill in the art would not be able to use an antibody that does not bind PCSK9 commensurate in scope with the instant disclosure, e.g., competing for binding for PCSK9 or treating a condition associated with elevated serum cholesterol levels.  Moreover, as mentioned in the rejection of record, given the well-known polymorphism of antibodies, it would have been undue experimentation to make and use the vast repertoire of antibodies encompassed by the claimed invention in the absence of recitation of binding specificity, i.e., PCSK9, to enable the scope of the claimed 

Conclusion
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        February 3, 2021